Filed 05/18/20                                                             Case 15-22547                                      Doc 113

     FORM EDC.5−200 Notice to Debtor of Completed Plan Payments and of Obligation to File Documents (v.4.16)   15−22547 − B − 13 C
                    UNITED STATES BANKRUPTCY COURT
                         Eastern District of California
                               Robert T Matsui United States Courthouse
                                       501 I Street, Suite 3−200
                                        Sacramento, CA 95814

                                                  (916) 930−4400
                                               www.caeb.uscourts.gov
                                               M−F 9:00 AM − 4:00 PM


                               NOTICE TO DEBTOR OF COMPLETED PLAN PAYMENTS
                                    AND OF OBLIGATION TO FILE DOCUMENTS


     Case Number:              15−22547 − B − 13 C
     Debtor Name(s) and Address(es):
        Tina L Clark
        PO Box 2533
        Richmond, CA 94802−1533

       Subject to the later filing of a final report and account, the Chapter 13 Trustee has determined that the
       Debtor has completed the payments required by the confirmed plan. Therefore, this notice is given by
       the Trustee to begin the Court's review of the case to determine each Debtor's entitlement to a Chapter
       13 bankruptcy discharge.
       To receive a discharge:

       1. If not previously filed, each Debtor must file a certificate of completion of an approved instructional
          course concerning personal financial management;

       2. Each Debtor must complete and file with the Court the attached Debtor's 11 U.S.C. § 1328
          Certificate (form EDC 3−190) concerning domestic support obligations, prior bankruptcy discharges,
          and exemptions claimed in property as described in 11 U.S.C. § 522(p)(1)(A), (B), (C), and (D) which
          exceed the amount set forth in 11 U.S.C. § 522(q); and

       3. If applicable, each Debtor must file the attached Certificate of Chapter 13 Debtor Regarding 11
          U.S.C. § 522(q) Exemptions (form EDC 3−191).

       4. In the event that the Debtor and/or Joint Debtor is deceased, the recipient of this notice shall file the
          documents as provided in Local Rule 1016−1 Procedure Upon the Death or Incapacity of a Debtor
          During the Pendency of a Bankruptcy Case.

       Each Debtor has 30 days from the date of this Notice to file the required documents with the
       Court at the address shown above. If a Debtor fails to file all of the documents, the Court may
       close the case without granting a discharge to that Debtor. Reopening the case in order to file
       these documents and obtain a discharge requires payment of a reopening fee equal to the case
       filing fee (currently $235.00 for chapter 13 cases).

       The Chapter 13 Trustee's final report and account will be filed after all disbursements made to creditors
       have been negotiated. Each Debtor and all creditors will be served with the report and account and given
       the opportunity to object to it. Once the report and account is approved, provided each Debtor has filed
       the required documents demonstrating eligibility for a discharge, the Court will issue a discharge order.

                                                           See Reverse Side For Instructions
     Dated: 05/18/2020                                                              Respectfully submitted,
                                                                                    /s/ David Cusick
                                                                                    Chapter 13 Trustee
Filed 05/18/20                                            Case 15-22547                                                        Doc 113

     EDC.5−200 Notice to Debtor of Completed Plan Payments and of Obligation to File Documents (v.7.15)              (Page 2 of 2)

                                                            Instructions
     Retain these instructions and the notice on the reverse side for your records. Do not attach them to or file them with
     your completed certificates.
     NOTE:       Notice of the requirement to file a certificate of completion of course in personal financial management was
                 previously sent to you accompanied by Official Form 423, Certification About A Financial Management Course.
                 Official Form 423 is available on the Forms and Publications page of the court web site (www.caeb.uscourts.gov) or
                 from the divisional clerk's office indicated on the reverse.

     Debtor's 11 U.S.C. All chapter 13 debtors must complete and file EDC Form 3−190, Debtor's 11 U.S.C. §1328 Certificate.
     §1328 Certificate
     (EDC Form          EDC Form 3−190, Debtor's 11 U.S.C. §1328 Certificate, is a two page form containing four sections
     3−190)             labeled A through D. All four sections of the form must be completed.
                         In joint cases, a separate EDC Form 3−190, Debtor's 11 U.S.C. §1328 Certificate, must be completed and
                         filed by each spouse.
                         EDC Form 3−190, Debtor's 11 U.S.C. §1328 Certificate, must be filed as a separate two page document,
                         not as an attachment to EDC Form 3−191, Certificate of Chapter 13 Debtor Regarding 11 U.S.C. §522(q)
                         Exemptions, or any other document.
                         Do not attach EDC Form 3−191, Certificate of Chapter 13 Debtor Regarding 11 U.S.C. §522(q)
                         Exemptions, or any other documents to EDC Form 3−190, Debtor's 11 U.S.C. §1328 Certificate.
                         EDC Form 3−190, Debtor's 11 U.S.C. §1328 Certificate, must be dated and signed at the bottom.
                         Debtors who check box 3 in section D on their EDC Form 3−190, Debtor's 11 U.S.C. §1328 Certificate,
                         must also complete must also complete and file EDC Form 3−191, Certificate of Chapter 13 Debtor
                         Regarding 11 U.S.C. §522(q) Exemptions.

     Certificate of    Not all chapter 13 debtors are required to complete and file EDC Form 3−191, Certificate of Chapter 13
     Chapter 13 Debtor Debtor Regarding 11 U.S.C. §522(q) Exemptions. Do not complete and file EDC Form 3−191 unless you
     Regarding 11      are required to do so.
     U.S.C. §522(q)
     Exemptions (EDC         Chapter 13 debtors who claim exemptions in real property, personal property, and/or a
     Form 3−191)             cooperative used as a residence or claimed as a homestead, or in a burial plot, which exceed in
                             the aggregate $160,375, and who owe debts of the type described in 11 U.S.C. §522(q) are
                             required to complete and file form EDC 3−191.
                               Debtors who checked box 3 in section D of their Debtor's 11 U.S.C. §1328 Certificate are required
                               to complete and file EDC Form 3−191.
                               If you are unsure whether you are required to complete and file form EDC 3−191, consult your
                               attorney.

                         EDC Form 3−191, Certificate of Chapter 13 Debtor Regarding 11 U.S.C. §522(q) Exemptions, is a two
                         page form containing items numbered 1 through 7. You must provide a response for each numbered item.
                         In joint cases, a separate EDC Form 3−191, Certificate of Chapter 13 Debtor Regarding 11 U.S.C. §522(q)
                         Exemptions, must be completed and filed by each spouse.
                         EDC Form 3−191, Certificate of Chapter 13 Debtor Regarding 11 U.S.C. §522(q) Exemptions, must be
                         filed as a separate two page document, not as an attachment to EDC Form 3−190, Debtor's 11 U.S.C.
                         §1328 Certificate, or any other document.
                         Do not attach EDC Form 3−190, Debtor's 11 U.S.C. §1328 Certificate, or any other document to EDC
                         Form 3−191, Certificate of Chapter 13 Debtor Regarding 11 U.S.C. §522(q) Exemptions.
                         EDC Form 3−191, Certificate of Chapter 13 Debtor Regarding 11 U.S.C. §522(q) Exemptions, must be
                         dated and signed at the bottom.
Filed 05/18/20                                              Case 15-22547                                                      Doc 113


                                        UNITED STATES BANKRUPTCY COURT
                                         EASTERN DISTRICT OF CALIFORNIA

       IN RE                                                      )     CASE NO.     15−22547
                                                                  )
       Name of Debtor: Tina L Clark                               )     CHAPTER 13
       Name of Joint Debtor:                                      )
        (if applicable)                                           )
                                                                  )
                                               Debtor(s).         )

                                              11 U.S.C. § 1328 CERTIFICATE
      Answers to the questions below must be provided by each debtor to be eligible to receive a discharge. If both debtor and
      joint debtor complete the form, both must sign the form on the second page. All sections (A − D) of the Certificate must be
      completed. The completed Certificate must be filed with the Clerk of Court and served on the Trustee no later than 30 days
      after the date of the Notice to Debtor of Completed Plan Payments and of Obligation to File Documents.

      I declare under penalty of perjury that the information provided in this Certificate is true and correct.


                                             A. DOMESTIC SUPPORT OBLIGATIONS
                                                      [check the appropriate box]
           Debtor              Joint Debtor
                                               1.   During the time this bankruptcy case has been pending, I have
                                                    not been required to pay a domestic support obligation (such as
                                                    child support, maintenance or alimony) by any order of a court or
                                                    administrative agency or by any statute.

                                               2.   During the time this bankruptcy case has been pending, I have
                                                    paid all domestic support obligations (such as child support,
                                                    maintenance or alimony) as required under any order of a court
                                                    or administrative agency or under any statute.

                                               3.   During the time this bankruptcy case has been pending, I have
                                                    not paid all domestic support obligations, such as child support,
                                                    maintenance or alimony, as required by an order of a court or
                                                    administrative agency or by statute. NOTE: Please provide
                                                    information about your domestic support obligations below.

      Name and address of each holder of a domestic support obligation, if applicable [add additional sheets if necessary]:
      Name: _______________________________________                   Name: _______________________________________
      Address: _____________________________________                  Address: _____________________________________
      _____________________________________________                   _____________________________________________
      Circle one:                                                     Circle one:
      Above obligation belongs to: Debtor/Joint Debtor.               Above obligation belongs to: Debtor/Joint Debtor.

      Debtor's current address: __________________________________________________________________________
      Debtor's employer: _______________________________________________________________________________
      Joint debtor's current address: ______________________________________________________________________
      Joint debtor's employer: ___________________________________________________________________________


      EDC 3−190 (Rev. 2/13/17) Page 1 of 2
Filed 05/18/20                                          Case 15-22547                                                 Doc 113

                              B. PRIOR CHAPTER 7, 11, OR 12 BANKRUPTCY DISCHARGE
                                                     [check the appropriate box]
           Debtor              Joint Debtor
                                              1.   I have NOT received a discharge in a Chapter 7, 11 or 12
                                                   bankruptcy case filed within four (4) years prior to filing this
                                                   case.

                                              2.   I have received a discharge in a Chapter 7, 11 or 12 bankruptcy
                                                   case filed within four (4) years prior to filing this case.


                                     C. PRIOR CHAPTER 13 BANKRUPTCY DISCHARGE
                                                     [check the appropriate box]
           Debtor              Joint Debtor
                                              1.   I have NOT received a discharge in another Chapter 13
                                                   bankruptcy case filed within two (2) years prior to filing this case.

                                              2.   I have received a discharge in another Chapter 13 bankruptcy
                                                   case filed within two (2) years prior to filing this case.


                                              D. 11 U.S.C. §522(q) EXEMPTIONS
                                                     [check the appropriate box]
           Debtor              Joint Debtor
                                              1.   I have NOT claimed exemptions in real property, personal
                                                   property, or a cooperative used as a residence or claimed as a
                                                   homestead, or in a burial plot, that exceed the amount stated in
                                                   11 U.S.C. § 522(q)(1). See 11 U.S.C. § 522(p)(1)(A), (B), (C),
                                                   and (D).

                                              2.   I have claimed exemptions in real property, personal property,
                                                   or a cooperative used as a residence or claimed as a
                                                   homestead, or in a burial plot, that exceed the amount stated in
                                                   11 U.S.C. § 522(q)(1), but I owe no debts of the type described
                                                   in 11 U.S.C. § 522(q).

                                              3.   I have claimed exemptions in real property, personal property,
                                                   or a cooperative used as a residence or claimed as a
                                                   homestead, or in a burial plot, that exceed the amount stated in
                                                   11 U.S.C. § 522(q)(1), even though I owe debts of the type
                                                   described in 11 U.S.C. § 522(q). If this box is checked, I have
                                                   filed with this Certificate form EDC 3−191, Certificate of Chapter
                                                   13 Debtor Regarding 11 U.S.C. § 522(q) Exemptions.

             By signing this Certificate, I/we acknowledge that all of the statements contained herein
      are true and accurate and that the Court may rely on the truth of each of these statements in
      determining whether to grant me/us a discharge in this case. The Court may revoke my/our
      discharge if my/our statements are not accurate.

      Date: __________            Signed: ____________________            ___________________________________
                                                                          Printed Name (Debtor)
      Date: __________            Signed: ____________________            ___________________________________
                                                                          Printed Name (Joint Debtor)

      EDC 3−190 (Rev. 2/13/17) Page 2 of 2
Filed 05/18/20                                            Case 15-22547                                                          Doc 113

     EDC.3−191     Certificate of Chapter 13 Debtor Regarding 11 U.S.C. §522(q) Exemptions (v.8.14)                    (Page 1 of 2)


                                     UNITED STATES BANKRUPTCY COURT
                                      EASTERN DISTRICT OF CALIFORNIA

     In re
     Tina L Clark                                                                                        Case Number
     PO Box 2533
     Richmond, CA 94802−1533                                                                    15−22547 − B − 13 C
                                                                            Debtor(s).


                                   CERTIFICATE OF CHAPTER 13 DEBTOR
                                 REGARDING 11 U.S.C. § 522(q) EXEMPTIONS

      [Instructions: In accordance with 11 U.S.C. § 522(q), Fed. R. Bankr. P. 1007(b)(8), and Local Bankruptcy Rule 5009−1, a
      chapter 13 debtor who claims exemptions in real property, personal property, and/or a cooperative used as a residence or
      claimed as a homestead, or in a burial plot, which exceed in the aggregate $160,375, must file this Certificate with the Court
      after making the last plan payment or, if applicable, prior to the deadline set by the Court when it authorizes a hardship
      discharge under 11 U.S.C. § 1328(b). See 11 U.S.C. § 522(p)(1)(A), (B), (C), (D), and (q). Debtors who have NOT claimed
      exemptions in real property, personal property, and/or a cooperative used as a residence or claimed as a homestead, or in
      a burial plot, which exceed in the aggregate $160,375, should NOT file this Certificate. Failure to timely file this
      Certificate may bar or delay entry of a discharge.]

                          1. I have claimed exemptions in the aggregate amount of $ _______________.

      PLEASE CHECK ALL BOXES THAT APPLY:

      Yes No
                  2. I have been convicted (or there is a proceeding currently pending against me in which I
                     may be convicted of a felony offense punishable by a maximum term of imprisonment of
                     more than one year.

      Yes No
                  3. I owe a debt (or there is pending against me a proceeding in which I may be found liable
                     for a debt) due to a violation of a Federal Securities law (as defined in section 3(a)(47) of
                     the Securities Exchange Act of 1934), including, but not limited to, the Securities Act of
                     1933 (15 U.S.C. § 77a et seq.); the Securities Exchange Act of 1934 (15 U.S.C. § 78a et
                     seq.); the Sarbanes−Oxley Act of 2002 (Pub. L. No. 107−204, 116 Stat.); the Trust
                     Indenture Act of 1939 (15 U.S.C. § 77aaa et seq.); the Investment Company Act of 1940
                     (15 U.S.C. § 80a−1 et seq.); the Investment Advisers Act of 1940 (15 U.S.C.A. § 80b−1
                     et seq.); and the Securities Investor Protection Act of 1970 (15 U.S.C. § 78aaa et seq.);
                     any State securities laws; or any regulation or order issued under Federal securities laws
                     or State securities laws.

      Yes No
                  4. I owe a debt (or there is pending against me a proceeding in which I may be found liable
                     for a debt) due to fraud, deceit, or manipulation in a fiduciary capacity or in connection
                     with the purchase or sale of a security registered under section 12 or 15(d) of the
                     Securities Exchange Act of 1934 or under section 6 of the Securities Act of 1933.

      Yes No
                  5. I owe a debt (or there is pending against me a proceeding in which I may be found liable
                     for a debt) due to a civil remedy under section 1964 of Title 18.
Filed 05/18/20                                       Case 15-22547                                                Doc 113


      EDC.3−191     Certificate of Chapter 13 Debtor Regarding 11 U.S.C. §522(q) Exemptions       (Page 2 of 2)

      Yes No
                  6. I owe a debt (or there is pending against me a proceeding in which I may be found liable
                     for a debt) due to a criminal act, intentional tort, or willful or reckless misconduct that
                     caused serious physical injury or death to another individual in the preceding 5 years.

      Yes No
                  7. Although I answered YES to one or more of questions 2 through 6, I am entitled to the
                     exemptions I have claimed and I should receive a discharge because the exemptions are
                     reasonably necessary to support me (and my dependent(s), if any).



           I declare under penalty of perjury that the foregoing is true and correct.




     Date: ____________________                                Signed: ______________________________
                                                                                Debtor

                                                               Printed Name: ________________________
